Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 12, and 20 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
4.	Claim 1 recites the limitation "the first side" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear if the first side is the same as the first wall.  Claims 12 and 20 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.
5.	Claim 1 recites the limitation "the second wall" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear if the second wall is the same as the second side.  Claims 12 and 20 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 9- 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in view of Dremel (DE 102017107607 A1), in view of Lin (US 20180339742 A1), and in further view of Hartman (US 20190152575 A1).
10.	Regarding Claim 1, Clarke teaches a method comprising: receiving, by one or more processors, a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”):
Determining that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receiving a second capacitive signal from a second capacitive sensor corresponding to a water level… (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
 Sending, to an AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receiving, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
And performing the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor located on a first wall of a compartment in a wheel well of an autonomous vehicle (AV), wherein the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; a second… sensor, wherein the second capacitive sensor is in the compartment in the wheel well of the AV; and determining that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.
However, in the same field of endeavor, Webb teaches a sensor… in a wheel well of an autonomous vehicle (AV)….; a second… sensor, wherein the second capacitive sensor is in… the wheel well of the AV; and wherein the first… sensor, the second… sensor, and the highest mounted… sensor are disposed at different heights (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights [sensors at different heights] from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous. Also note the plurality of sensors 21 are located in wheel wells, as shown in Figures 1 and 2.). 
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
Clarke and Webb fails to teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; and determining that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.
However, in the same field of endeavor, Dremel teaches determining that a highest level capacitive signal is received from a highest mounted capacitive sensor in… the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor, disposed at different heights] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW." Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke and Webb to incorporate the teachings of Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
	Clarke, Webb, and Dremel fails to explicitly teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor. However, a skilled practitioner would recognize that fender moldings are not air tight with the car body, and therefore inherently have air gaps (or holes).  Therefore, a skilled practitioner would be able to recognize that there exist air holes in fender moldings that allow for the passage of fluids such as air or water. Also, a skilled practitioner would recognize the area behind the fender molding may be interpreted as a compartment. Therefore, it is inherent a fender molding of a vehicle includes air holes for air to escape or enter from behind the fender modeling (compartment).
	Additionally, in the same field of endeavor, Lin teaches an air hole configured for air to enter or escape the compartment in the wheel well of the [vehicle]… through a fender molding of the… [vehicle] (Lin: [0047] "Hence, when the vehicle 1 runs on the surface S, water on the surface S is driven through the rear wheel 13 (see FIG. 1) of the vehicle 1 to pass through the through hole 104 of the fender 10 [air hole through fender molding], and then is able to be restricted to the channel 18 [compartment]. Then, water is guided through the first retaining wall 14 and the second retaining wall 16 to be further discharged outside the channel 18 through the diversion opening 170." Note that a skilled practitioner would recognize that the hole through the fender is able to have air pass through.).
Clarke, Webb, Dremel, and Lin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, and Dremel to incorporate the teachings of Lin to have an air hole in the fender molding because it provides the benefit of redirection and flow of fluids through the wheel well of a vehicle.
	Clarke, Webb, Dremel, and Lin fail to explicitly teach wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor.
	However, in the same field of endeavor, Hartman teaches wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor (Hartman: [0198], [0201], and [0203] "Electrodes 810 and 820 may include a conductive material and may be, for example, adhesive backed metalized mylar, copper sheeting, aluminum or other metal tape, or another material suited to the specifics of the application."  Also, "As just one example, some embodiments may measure the electrical capacitance between the electrodes [compartment with at least a first and second side], with the fluid acting as a dielectric and its changes in level within sensor chamber 800 changing the capacitance between the electrodes. An embodiment employing the measurement of electrical capacitance may select the surface areas of contacts 810 and 820 to yield the desired magnitude and dynamic range of capacitance given the specifics of the application."  Also, "As fluid 830 begins to rise within chamber 800, the changing amount of fluid 830 changes the dielectric effect in chamber 800, thus altering the capacitance between contacts 810 and 820 [creating electrostatic field observable by capacitive sensors]. As the level of fluid in chamber 800 continues to increase, the change in capacitance between electrodes 810 and 820 likewise continues to change." Note that Figures 8 and 9 display a compartment with capacitive sensors that are used to detect the fluid level in the compartment. The compartment in Figures 8 and 9 have a first side that can be an inner wall and a second wall that has a material to create an electrostatic field. Note that a skilled practitioner would recognize that the electrodes are the capacitive sensors that create an electric field between the electrodes in order to determine the fluid level.  Additionally, Figure 9 shows the sensor chamber 800 for determining the fluid level in a separate compartment 900. The sensor chamber 800 is equivalent to the compartment in the present invention’s claims and the separate compartment tank 900 in Hartman is equivalent to the wheel well of the present invention.).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water and fluid detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin to incorporate the teachings of Hartman to include a compartment in the wheel well wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor because it provides the benefit of measuring the fluid levels in a compartment that comprises at least a first and second side and to use capacitive sensors to make the fluid level measurement. Clarke, Webb, Dremel, and Hartman all teach determining the level of fluids using sensors. However, Hartman teaches using a compartment with the sensors (sensor chamber) to measure fluid levels because it provides the benefit of separately and advantageously measuring the fluid levels in a separate compartment.
11.	Regarding Claim 2, Clarke, Webb, Dremel, Lin, and Hartman remain as applied above in Claim 1, and further Dremel teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal… (Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized").
Dremel fails to teach sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal in the wheel well.
However, in the same field of endeavor, Webb teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted… sensor… signal in the wheel well (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control, passage through water, and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
12.	Regarding Claim 9, Clarke, Webb, Dremel, Lin, and Hartman remain as applied above in Claim 1, and further, Dremel teaches performing the mitigating action based on the vehicle control instruction comprises: sending a help request message that requests emergency assistance (Dremel: [0026] "If the high water level is detected, the main unit can be switched off immediately, an emergency call [help request] can be sent, doors unlocked, a window or roof opened or the like, or a protective measure such as lifting the chassis [mitigating actions].").
13.	Regarding Claim 10, Clarke, Webb, Dremel, Lin, and Hartman remain as applied above in Claim 1, and further Clarke teaches performing the mitigating action based on the vehicle control instruction comprises: performing, by way of the AV controller, a body height adjusting operation (Clarke: [0031] and [0032] (iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];).
14.	Regarding Claim 11, Clarke, Webb, Dremel, Lin, and Hartman remain as applied above in Claim 10, and further, teaches performing the body height adjusting operation comprises: determining a threshold water depth associated with a current body height; determining a second body height within a range of body height adjustments associated with a body of the AV, wherein the second body height is associated with a second threshold water depth (Clarke: [108], [0141], and [0150] "Because the water depth is measured to be at the control threshold depth [current threshold water depth] and/or because the water level has risen from D1 to D2 indicating that the vehicle 110 is still moving into still deeper water, the system 180 determines that there is a possibility that the vehicle 110 will enter into deeper water. The system 180 is configured to take at least one appropriate pre-emptive action upon or shortly after making this positive determination in order to protect the vehicle 110 and/or to prepare the vehicle 110 for wading..."  Also, "In FIG. 3c, the vehicle 110 is illustrated wherein the vehicle 110 ride-height has been raised from normal ride height RH0 [current ride height] to increased ride height RH1 [second body height] as shown."  Also, "Indeed, due to the increase in the ride-height (RH1) [ride height adjusting] of the vehicle 110, the water level relative to the vehicle 110 may not reach a maximum wading depth [second threshold water depth] of the vehicle 110.");
Actuating a body lift actuator that modifies a body height clearance of the body of the AV to the second body height (Clarke: [0031] and [0032] "(iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];"  Note a skilled practitioner would recognize that in Figure 3B, the body height clearance is modified [second body height].).
15.	Regarding Claim 12, Clarke teaches a memory and a processor in communication with the AV controller and a first capacitive sensor, the processor configured to: receive a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”).
Determine that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receive a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
And perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to a system comprising: an autonomous vehicle (AV) controller; a sensor located on a first wall of a compartment in a wheel well of an autonomous vehicle (AV), wherein the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; a second… sensor corresponding to a water level, wherein the second capacitive sensor is in the compartment in the wheel well of the AV; andAMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 5 of 11 Application Number: 16/738,773determine that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.
However, in the same field of endeavor, Webb teaches a system comprising: an autonomous vehicle (AV) controller; and a sensor in… a wheel well of an autonomous vehicle (AV)…; a second… sensor, wherein the second capacitive sensor is in… the wheel well of the AV; and wherein the first… sensor, the second… sensor, and the highest mounted… sensor are disposed at different heights (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights [sensors at different heights] from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous. Also note the plurality of sensors 21 are located in wheel wells, as shown in Figures 1 and 2.). 
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
Clarke and Webb fails to teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; and determining that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.
However, in the same field of endeavor, Dremel teaches determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in… the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor, disposed at different heights] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW." Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke and Webb to incorporate the teachings of Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
	Clarke, Webb, and Dremel fails to explicitly teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor. However, a skilled practitioner would recognize that fender moldings are not air tight with the car body, and therefore inherently have air gaps (or holes).  Therefore, a skilled practitioner would be able to recognize that there exist air holes in fender moldings that allow for the passage of fluids such as air or water. Also, a skilled practitioner would recognize the area behind the fender molding may be interpreted as a compartment. Therefore, it is inherent a fender molding of a vehicle includes air holes for air to escape or enter from behind the fender modeling (compartment).
	Additionally, in the same field of endeavor, Lin teaches an air hole configured for air to enter or escape the compartment in the wheel well of the [vehicle]… through a fender molding of the… [vehicle] (Lin: [0047] "Hence, when the vehicle 1 runs on the surface S, water on the surface S is driven through the rear wheel 13 (see FIG. 1) of the vehicle 1 to pass through the through hole 104 of the fender 10 [air hole through fender molding], and then is able to be restricted to the channel 18 [compartment]. Then, water is guided through the first retaining wall 14 and the second retaining wall 16 to be further discharged outside the channel 18 through the diversion opening 170." Note that a skilled practitioner would recognize that the hole through the fender is able to have air pass through.).
Clarke, Webb, Dremel, and Lin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, and Dremel to incorporate the teachings of Lin to have an air hole in the fender molding because it provides the benefit of redirection and flow of fluids through the wheel well of a vehicle.
Clarke, Webb, Dremel, and Lin fail to explicitly teach wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor.
	However, in the same field of endeavor, Hartman teaches wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor (Hartman: [0198], [0201], and [0203] "Electrodes 810 and 820 may include a conductive material and may be, for example, adhesive backed metalized mylar, copper sheeting, aluminum or other metal tape, or another material suited to the specifics of the application."  Also, "As just one example, some embodiments may measure the electrical capacitance between the electrodes [compartment with at least a first and second side], with the fluid acting as a dielectric and its changes in level within sensor chamber 800 changing the capacitance between the electrodes. An embodiment employing the measurement of electrical capacitance may select the surface areas of contacts 810 and 820 to yield the desired magnitude and dynamic range of capacitance given the specifics of the application."  Also, "As fluid 830 begins to rise within chamber 800, the changing amount of fluid 830 changes the dielectric effect in chamber 800, thus altering the capacitance between contacts 810 and 820 [creating electrostatic field observable by capacitive sensors]. As the level of fluid in chamber 800 continues to increase, the change in capacitance between electrodes 810 and 820 likewise continues to change." Note that Figures 8 and 9 display a compartment with capacitive sensors that are used to detect the fluid level in the compartment. The compartment in Figures 8 and 9 have a first side that can be an inner wall and a second wall that has a material to create an electrostatic field. Note that a skilled practitioner would recognize that the electrodes are the capacitive sensors that create an electric field between the electrodes in order to determine the fluid level.  Additionally, Figure 9 shows the sensor chamber 800 for determining the fluid level in a separate compartment 900. The sensor chamber 800 is equivalent to the compartment in the present invention’s claims and the separate compartment tank 900 in Hartman is equivalent to the wheel well of the present invention.).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water and fluid detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin to incorporate the teachings of Hartman to include a compartment in the wheel well wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor because it provides the benefit of measuring the fluid levels in a compartment that comprises at least a first and second side and to use capacitive sensors to make the fluid level measurement. Clarke, Webb, Dremel, and Hartman all teach determining the level of fluids using sensors. However, Hartman teaches using a compartment with the sensors (sensor chamber) to measure fluid levels because it provides the benefit of separately and advantageously measuring the fluid levels in a separate compartment.
16.	Regarding Claim 13, Clarke, Webb, Dremel, Lin, and Hartman remains as applied above in Claim 12, and further, Dremel teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal… (Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized").
Dremel fails to teach sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal in the wheel well.
However, in the same field of endeavor, Webb teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted… sensor… signal in the wheel well (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
17.	Regarding Claim 20, Clarke teaches a non-transitory computer-readable storage medium in a vehicle control module, the computer- readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive a first capacitive signal from a first capacitive sensor… (Clarke: [0027], [0081], and [0161] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”  Also, "In this embodiment and other embodiments, the powertrain controller, in dependence on the system for determining the possibility that the vehicle 10 may be about to enter a wading event or that part of the vehicle body 11 may be partially submerged, is commanded or instructed or otherwise arranged to temporarily suspend activation of the stop/start mode in order to reduce the risk of water ingress into an exhaust system 18 or other vehicle 10 component whilst wading is in progress."  Also, "Additionally or alternatively, data from each of any of the sensors may be stored and analyzed over time to improve the confidence with which the system determines that a vehicle is possibly going to enter in a wading event.")
Determine that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receive a second capacitive signal from a second capacitive sensor corresponding to a water level… (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) ...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor located on a first wall of a compartment in a wheel well of an autonomous vehicle (AV), wherein the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; a second… sensor corresponding to a water level, wherein the second capacitive sensor is in the compartment in the wheel well of the AV; andAMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 7 of 11 Application Number: 16/738,773determine that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.Application Number: 16/738,773
However, in the same field of endeavor, Webb teaches a sensor in a wheel well of an autonomous vehicle (AV)…; a second… sensor corresponding to a water level, wherein the second capacitive sensor is in… the wheel well of the AV; and wherein the first… sensor, the second… sensor, and the highest mounted… sensor are disposed at different heights (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights [sensors at different heights] from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous. Also note the plurality of sensors 21 are located in wheel wells, as shown in Figures 1 and 2.). 
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detecting water at the wheel, which as a result, can increase vehicle/passenger safety.
Clarke and Webb fails to teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor; and determine that a highest level capacitive signal is received from a highest mounted capacitive sensor in the compartment in the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights.Application Number: 16/738,773
However, in the same field of endeavor, Dremel teaches determine that a highest-level capacitive signal is received from a highest mounted capacitive sensor in… the wheel well of the AV, corresponding to a highest water level, wherein the first capacitive sensor, the second capacitive sensor, and the highest mounted capacitive sensor are disposed at different heights (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor, disposed at different heights] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW." Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke and Webb to incorporate the teachings of Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
	Clarke, Webb, and Dremel fails to explicitly teach the AV further comprises an air hole configured for air to enter or escape the compartment in the wheel well of the AV through a fender molding of the AV, wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor. However, a skilled practitioner would recognize that fender moldings are not air tight with the car body, and therefore inherently have air gaps (or holes).  Therefore, a skilled practitioner would be able to recognize that there exist air holes in fender moldings that allow for the passage of fluids such as air or water. Also, a skilled practitioner would recognize the area behind the fender molding may be interpreted as a compartment. Therefore, it is inherent a fender molding of a vehicle includes air holes for air to escape or enter from behind the fender modeling (compartment).
	Additionally, in the same field of endeavor, Lin teaches an air hole configured for air to enter or escape the compartment in the wheel well of the [vehicle]… through a fender molding of the… [vehicle] (Lin: [0047] "Hence, when the vehicle 1 runs on the surface S, water on the surface S is driven through the rear wheel 13 (see FIG. 1) of the vehicle 1 to pass through the through hole 104 of the fender 10 [air hole through fender molding], and then is able to be restricted to the channel 18 [compartment]. Then, water is guided through the first retaining wall 14 and the second retaining wall 16 to be further discharged outside the channel 18 through the diversion opening 170." Note that a skilled practitioner would recognize that the hole through the fender is able to have air pass through.).
Clarke, Webb, Dremel, and Lin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, and Dremel to incorporate the teachings of Lin to have an air hole in the fender molding because it provides the benefit of redirection and flow of fluids through the wheel well of a vehicle.
	Clarke, Webb, Dremel, and Lin fail to explicitly teach wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor.
	However, in the same field of endeavor, Hartman teaches wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor (Hartman: [0198], [0201], and [0203] "Electrodes 810 and 820 may include a conductive material and may be, for example, adhesive backed metalized mylar, copper sheeting, aluminum or other metal tape, or another material suited to the specifics of the application."  Also, "As just one example, some embodiments may measure the electrical capacitance between the electrodes [compartment with at least a first and second side], with the fluid acting as a dielectric and its changes in level within sensor chamber 800 changing the capacitance between the electrodes. An embodiment employing the measurement of electrical capacitance may select the surface areas of contacts 810 and 820 to yield the desired magnitude and dynamic range of capacitance given the specifics of the application."  Also, "As fluid 830 begins to rise within chamber 800, the changing amount of fluid 830 changes the dielectric effect in chamber 800, thus altering the capacitance between contacts 810 and 820 [creating electrostatic field observable by capacitive sensors]. As the level of fluid in chamber 800 continues to increase, the change in capacitance between electrodes 810 and 820 likewise continues to change." Note that Figures 8 and 9 display a compartment with capacitive sensors that are used to detect the fluid level in the compartment. The compartment in Figures 8 and 9 have a first side that can be an inner wall and a second wall that has a material to create an electrostatic field. Note that a skilled practitioner would recognize that the electrodes are the capacitive sensors that create an electric field between the electrodes in order to determine the fluid level.  Additionally, Figure 9 shows the sensor chamber 800 for determining the fluid level in a separate compartment 900. The sensor chamber 800 is equivalent to the compartment in the present invention’s claims and the separate compartment tank 900 in Hartman is equivalent to the wheel well of the present invention.).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control and passage through water and fluid detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin to incorporate the teachings of Hartman to include a compartment in the wheel well wherein the compartment comprises at least the first side and a second side, wherein the first side is an inner wall of the wheel well and the second wall comprises a material configured to create an electrostatic field observable by the first capacitive sensor because it provides the benefit of measuring the fluid levels in a compartment that comprises at least a first and second side and to use capacitive sensors to make the fluid level measurement. Clarke, Webb, Dremel, and Hartman all teach determining the level of fluids using sensors. However, Hartman teaches using a compartment with the sensors (sensor chamber) to measure fluid levels because it provides the benefit of separately and advantageously measuring the fluid levels in a separate compartment.
18.	Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in view of Dremel (DE 102017107607 A1), in view of  Lin (US 20180339742 A1), in view of Hartman (US 20190152575 A1), and in further view of Silver (US 20200192403 A1).
19.	Regarding Claim 3, Clarke, Webb, Dremel, Lin, and Hartman remains as applied above in Claim 1, and further Webb teaches performing the mitigating action comprises: …location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, Dremel, Lin, and Hartman fails to teach moving the AV to a location.
However, in the same field of endeavor, Silver teaches moving the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of using more mitigating actions to increase vehicle/passenger safety.
20.	Regarding Claim 4, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 3, and further, Clarke teaches performing the mitigating action further comprises: responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.").
	Clarke, Webb, Dremel, Lin, and Hartman fails to teach sending a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches sending a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent, received] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood conditions.
21.	Regarding Claim 5, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 4, and further, Webb teaches performing the mitigating action comprises: receiving…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, Dremel, Lin, and Hartman fails to teach receiving, from the AV fleet control system.
	However, in the same field of endeavor, Silver teaches receiving, from the AV fleet control system (Silver: [0099] "The information may be communicated [sent] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message] to vehicles in the area.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood conditions.
22.	Regarding Claim 6, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 4, and further, Dremel teaches the AV water depth information comprising the… water depth level, wherein the… water depth level is associated with a highest… mounted capacitive sensor... (Dremel: [0021], [0023], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.").
Dremel fails to teach a highest second mounted capacitive sensor in a second wheel well of the… AV.
However, in the same field of endeavor, Webb teaches a highest second mounted capacitive sensor in a second wheel well of the… AV (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Lin, and Hartman to incorporate the teachings of Webb and Dremel to determine weather conditions/water levels and include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
Clarke, Webb, Dremel, Lin, and Hartman fails to explicitly teach the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second water depth level is associated with a highest second mounted capacitive sensor in a second wheel well of the second AV.
However, in the same field of endeavor, Silver teaches the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second water depth level is associated with a highest second mounted capacitive sensor in a second wheel well of the second AV. (Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information collected by the sensor is used to plan a route, and location would also be shared with the other nearby vehicles.).
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood situations.
23.	Regarding Claim 14, Clarke, Webb, Dremel, Lin, and Hartman remains as applied above in Claim 13, and further, Webb teaches ... a location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, Dremel, Lin, and Hartman fails to teach the AV controller is further configured to: move the AV to a location.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: move the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of using more mitigating actions to increase vehicle/passenger safety.
24.	Regarding Claim 15, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 14, and further, Clarke teaches responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.").
	Clarke, Webb, Dremel, Lin, and Hartman fails to teach the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
25.	Regarding Claim 16, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 15, and further, Webb teaches receive…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
Clarke, Webb, Dremel, Lin, and Hartman fails to teach the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation (Silver: [0122] "Then, at block 1716, the system performs an action in response to the determined adverse weather or road condition. The action may relate to a corrective driving action, a route re-planning action [route recommendation], a modification in a behavior prediction for an object in the environment, providing a notification to another vehicle (such as another vehicle within the vicinity of the vehicle) or a fleet management system [AV fleet control system] or other backend system capable of disseminating information to, or planning or re-planning routes for, other vehicles.").
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
26.	Regarding Claim 17, Clarke, Webb, Dremel, Lin, Hartman, and Silver remains as applied above in Claim 16, and further, Dremel teaches the AV water depth information comprising the… water depth level, wherein the… water depth level is associated with a highest… mounted capacitive sensor... (Dremel: [0021], [0023], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.").
Dremel fails to teach a highest second mounted capacitive sensor in a second wheel well of the… AV.
However, in the same field of endeavor, Webb teaches a highest second mounted capacitive sensor in a second wheel well of the… AV (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, Dremel, Lin, and Hartman are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Lin, and Hartman to incorporate the teachings of Webb and Dremel to determine weather conditions/water levels and include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
Clarke, Webb, Dremel, Lin, and Hartman fails to explicitly teach the response message is based on second AV water level information, wherein the response message provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second water depth level is associated with a highest second mounted capacitive sensor in a second wheel well of the second AV.
However, in the same field of endeavor, Silver teaches the response message is based on second AV water level information, wherein the response message provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second water depth level is associated with a highest second mounted capacitive sensor in a second wheel well of the second AV (Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information collected by the sensor is used to plan a route, and location would also be shared with the other nearby vehicles.).
Clarke, Webb, Dremel, Lin, Hartman, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke, Webb, Dremel, Lin, and Hartman to incorporate the teachings of Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood situations.

Response to Arguments
27.	Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
28.	First, the applicant has alleged “Lin is non-analogous art because it is neither in the same field of endeavor, vehicle control through water, as the invention, nor is Lin reasonably pertinent to the problem with which the inventor is involved, preventing water vapor from accumulating on capacitive sensors by allowing ambient air to reach the sensors through a hole in a wheel well of vehicle.” The examiner disagrees.
In response to applicant's argument that Lin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Lin is pertinent art because it is in the same field of endeavor of vehicle control through water. As in Clarke, Webb, and Dremel, the water level is determined using sensors in order to control a vehicle. Additionally, Lin teaches a fender with an air hole in it to prevent splashing while a vehicle is controlled through water. Lin is analogous art because it is used to teach the air hole in a fender of a vehicle. 
Lin explains that the air hole provides the benefit of water passing through the fender to divert air/water to prevent damage. The particular problem the air hole in the fender molding solves is to prevent water from accumulating in the compartment. Preventing water from accumulating in the compartment can be broadly interpreted as being equivalent to preventing damage as explained in Lin. This is because, in Lin, water in redirected through a channel in the fender liner so water is unable to accumulate behind the fender liner.  The fender hole in Lin can therefore be the air hole in a fender molding as recited in the claims of the present invention.
Additionally, even without Lin used as a reference, a skilled practitioner would also recognize that fender moldings are not water tight, and therefore inherently have gaps (or holes) for air to flow through as explained in the rejection above. Regardless, Lin is also used because it provides the benefit of redirecting water/air in a vehicle’s fender.
29.	Second, the applicant has alleged “one skilled in the art would recognize that motorcycles would not have a need for such water depth detection systems, and therefore, it would not have been obvious to modify Clarke, Webb, and Dremel to incorporate the teachings of Lin to have an air hole in the fender molding.” The examiner disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the applicant’s argument that Lin is not in the same field of water depth detection systems is irrelevant because Lin has been applied as prior art to only teach the air hole in the fender of the vehicle. Lin was not used to teach a water depth detection system, which is why Clarke, Webb, and Dremel are cited as references. It would have been obvious to combine Lin with Clarke, Webb, and Dremel because the references are all vehicles and in the same field of endeavor of vehicle control and passage through water.  Also, the claims do not specifically say the vehicle has to have four wheels and therefore, a motorcycle can be used a pertinent art. Lin is used in combination to only teach the air hole in the fender molding because water is redirected through the fender molding while passing through water. Lin provide motivation to combine because the air hole in the fender molding is used to prevent damage in a compartment.  Preventing water from accumulating in the compartment can be broadly interpreted as being equivalent to preventing damage as explained in Lin. Therefore, there would be motivation to combine because Lin teaches that air/water in redirected through a channel in the fender liner so water is unable to accumulate behind the fender liner.
30.	Third, the applicant has alleged to “reject the examiner’s statement concerning inherent air gaps between the fender molding and the car body for purposes of a rejection under 35 U.S.C 103.” The examiner disagrees.
A skilled practitioner would recognize that a fender molding is not water tight and therefore, air holes exist for air to enter and escape a compartment in the wheel well. An air hole for air to enter or escape a compartment in a wheel well as claimed can have a broad interpretation as a fender liner not being air/water tight. The broad interpretation is known in the art because fender moldings are not air or water tight.  Also, a skilled practitioner would recognize the area behind the fender molding may be broadly interpreted as a compartment. Therefore, it is inherent a fender molding of a vehicle includes air holes for air to escape or enter from behind the fender molding (compartment). The inherent air holes flow with the teachings of the prior art because the references measure water levels with sensors in the wheel well. Because the prior art teaches the sensors in the wheel well and it is inherent that fender liners have air holes/gaps, it would be known that the fender liners in Clarke and Webb also have air holes in the fender liners that let air enter or escape the wheel well.
31.	Additionally, Hartman has been applied to teach the amended subject matter of a compartment comprises a first and second side, where the first side is an inner wall and a second side is a material that creates an electrostatic field in the rejection above as cited in at least paragraphs [0198]-[0203] to teach a compartment with capacitive sensors on the sides to detect a level of a fluid by detecting an electrostatic field.
32.	Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in view of Dremel (DE 102017107607 A1), in view of Lin (US 20180339742 A1), in view of Hartman (US 20190152575 A1), and in further view of Silver (US 20200192403 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
33.	Claims 1-6, 9-17, and 20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Allowable Subject Matter
34.	Claims 7-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
35.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Lee (US 20110203366 A1)
Park (US 20190376830 A1)

Conclusion
36.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663